       Case 1:13-cr-00353-AT-AJB Document 90 Filed 03/11/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   UNITED STATES OF AMERICA,
                                                CRIMINAL ACTION NO.
         v.                                     1:13-CR-00353-AT-AJB-2
   ADRIAN DEMETRIC AUSTIN.

          Government’s Response to the Court’s March 9, 2021 Order

   On March 9, 2021, (Doc. 88), the Court ordered the Government to “advise the

BOP to provide Mr. Austin with the appropriate form to request compassionate

release and to indicate that Mr. Austin should be allowed to copy the completed

form and submit it to the Court,” and that “Mr. Austin be provided the relevant

form no later than Friday, March 12, 2021.” 1

   The Government provided BOP with a copy of the Court’s Order. BOP advised

that it could not comply with the Court’s mandate because no such “form to

request compassionate release” exists within this jurisdiction. In addition, BOP

advised that Mr. Austin was placed into home confinement on February 11, 2021.

(Ex. 1.) Because of this, BOP was unable to provide Defendant with a copy of its

Program Statement regarding compassionate release.

   Furthermore, the Government notes that Defendant’s purported request for

compassionate relief may have been rendered moot in light of his transfer to home

confinement.




   The Government filed a copy of Defendant’s medical records under seal as
   1

mandated in the Court’s Order.
Case 1:13-cr-00353-AT-AJB Document 90 Filed 03/11/21 Page 2 of 3




                                     Respectfully submitted,

                                     KURT R. ERSKINE
                                     Acting United States Attorney

                                     /s/ D’Juan B. Jones
                                     Assistant United States Attorney
                                     Georgia Bar No. 857445
                                     600 U.S. Courthouse
                                     75 Ted Turner Drive SW
                                     Atlanta, GA 30303
                                     (404) 581-6000; fax (404) 581-6181




                               2
      Case 1:13-cr-00353-AT-AJB Document 90 Filed 03/11/21 Page 3 of 3




                             Certificate of Service

   The United States Attorney’s Office served this document today by filing it

using the Court’s CM/ECF system, which automatically notifies the parties and
counsel of record.



                                              /s/ D’Juan B. Jones
                                              Assistant United States Attorney




                                        3
